UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6990


GIFFORD BROWN,

                 Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, Chief District
Judge. (1:12-cv-00139-TLW)


Submitted:   November 20, 2014             Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gifford Brown, Appellant Pro Se.     Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gifford    Brown    seeks     to   appeal     the   district   court’s

order    adopting     the     magistrate       judge’s    recommendation       and

dismissing his 28 U.S.C. § 2254 (2012) petition.                     We dismiss

Brown’s appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The     district    court’s       judgment    was   entered    on   the

docket on October 3, 2012.         Brown filed his notice of appeal on

June 10, 2014. ∗     Because Brown failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.               We dispense with oral argument

because the facts and legal contentions are adequately presented



     ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3